Case 1:19-cv-00518-RP Document 30 Filed 08/23/19 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

SERVICE LLOYDS INSURANCE
COMPANY,

Plaintiff,
1:19-CV-518-RP

V.

NORTH AMERICAN RISK SERVICES,
INC,

Defendant/Third Party Plaintiff

V.

TEE & GEE UNDERWRITING
MANAGERS, LP; CORECARE
MANAGEMENT; and PRIME HEALTH
SERVICES, INC.;

SGP OG 0GR OGD 6GR SGP 602 6GD COR CO? 6GD CGD 0G 0G0 6GD UD 6G 6G? 66D COD

Third Party Defendants
SCHEDULING ORDER
Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is issued by
the Court:

l. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be
filed on or before October 1, 2019.

2, The parties asserting claims for relief shall submit a written offer of settlement to opposing
parties on or before January 15, 2020 and each opposing party shall respond, in writing, on
or before January 31, 2020. All offers of settlement are to be private, not filed. The parties
are ordered to retain the written offers of settlement and responses so the Court may use

them in assessing attorney’s fees and costs at the conclusion of the trial.
Case 1:19-cv-00518-RP Document 30 Filed 08/23/19 Page 2 of 3

Each party shall complete and file the attached “Notice Concerning Reference to United
States Magistrate Judge” on or before September 15, 2019.

The parties shall file all motions to amend or supplement pleadings or to join additional
parties on or before March 15, 2020.

All parties asserting claims for relief shall file their designation of testifying experts and
serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure
26(a)(2)(B) on or before April 15, 2020. Parties resisting claims for relief shall file their
designations of testifying experts and serve on all parties, but not file, the materials required
by Federal Rule of Civil Procedure 26(a)(2)(B) on or before May 15, 2020. All parties shall
file all designations of rebuttal experts and serve on all parties the material required by
Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not
already served, 15 days from the receipt of the report of the opposing expert.

An objection to the reliability of an expert’s proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within 11 days from the receipt of the written report
of the expert’s proposed testimony, or within 11 days from the completion of the expert’s
deposition, if a deposition is taken, whichever is later.

The parties shall complete all discovery on or before July 15, 2020.

All dispositive motions shall be filed on or before August 15, 2020 and shall be limited to 20
pages. Responses shall be filed and served on all other parties not later than 14 days after
the service of the motion and shall be limited to 20 pages. Any replies shall be filed and
served on all other parties not later than 7 days after the service of the response and shall be

limited to 10 pages, but the Court need not wait for the reply before ruling on the motion.
Case 1:19-cv-00518-RP Document 30 Filed 08/23/19 Page 3 of 3

9, The Court will set this case for final pretrial conference at a later time. The final pretrial

conference shall be attended by at least one of the attorneys who will conduct the trial for

each of the parties and by any unrepresented parties. The parties should consult Local Rule

CV-16(e) regarding matters to be filed in advance of the final pretrial conference.

The parties shall not complete the following paragraph. It will be completed by the

Court at the initial pretrial conference to be scheduled by the Court.

10. This case is set for

trial commencing at 9:00 a.m. on

 

, 20

By filing an agreed motion, the parties may request that this Court extend any deadline set in

this Order, with the exception of the dispositive motions deadline and the trial date. The

Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do

not make timely submissions under this Order.

SIGNED on

, 2019,

 

AGREED:

/s/ Anthony Icenogle
Attorney for Plaintiff

 

/s/ Jason Jobe
Attorney for Third-Party Defendant
Tee & Gee Underwriting Managers, LP

 

 

ROBERT PITMAN
UNITED STATES DISTRICT JUDGE

/s/ Marty Schexnayder
Attorney for Defendant

/s/ Josh Davis
Attorney for Third-Party Defendant
CoreCare Management
